Citation Nr: 0922905	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  03-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from January 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Louisville, Kentucky, denying the Veteran's claim for an 
increased disability rating.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Veteran's representative and VA's General Counsel filed a 
Joint Motion for Remand requesting that the Court vacate the 
Board's decision.  The Court granted this motion in November 
2007, and the claim was remanded by the Board in April 2008.

The Veteran requested a Travel Board hearing in his May 2003 
formal appeal to the Board.  However, the Veteran 
subsequently withdrew this request in a letter received by VA 
in June 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking a disability rating in excess of 10 
percent for a service-connected left knee disability.  
However, further development is required for this claim as 
certain action requested in the April 2008 Board remand has 
not been performed in full.  Stegall v. West, 11 Vet. App. 
268, 271 (1998) (remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2008).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  

According to the December 2005 VA examination report, the 
Veteran refused to repeat range of motion testing because it 
was painful.  As noted above, the Court has held that 
additional functional loss due to pain is an important 
consideration when rating a joint.  DeLuca, 8 Vet. App at 
202.  Since the December 2005 examination report failed to 
indicate when the Veteran first experienced pain upon flexion 
or extension, the Board was unable to determine whether the 
Veteran was entitled to an increased disability rating for 
loss of motion upon flexion, or to a separate disability 
rating for loss of motion upon extension.  

The Board, therefore, remanded the Veteran's claim in April 
2008 for additional VA examination.  Specifically, the Board 
instructed the examiner to indicate whether there was any 
functional loss of range of motion due to pain or weakness 
and whether the Veteran had any residuals of a September 2003 
debridement of the left knee.  However, the November 2008 VA 
examination report does not indicate whether the Veteran had 
any additional loss of motion upon extension due to pain or 
weakness.  Further, aside from answering "no" to whether 
there was a meniscus abnormality, the examiner made no 
mention of the Veteran's previous September 2003 debridement 
of the medial meniscus or whether there were any related 
residuals.  As such, a new VA examination is needed to 
address these issues.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected left knee disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should set 
forth all symptomatology associated with 
the Veteran's left knee disorder, 
including any additional loss of range of 
motion due to pain or flare-ups.  

a) The examination should include range of 
motion testing of the left knee.  The 
examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left knee.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins 
upon flexion and extension.  In addition, 
the examiner should indicate whether, and 
to what extent, the Veteran likely 
experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

(b) The examination should also include 
specific reference to the Veteran's 
September 2003 debridement of the medial 
meniscus.  The examiner should note 
whether there are any current residuals as 
a result of debridement, or whether there 
are any other abnormalities of the 
meniscus or of the left knee.  

A complete rationale for all opinions 
offered must be provided.  

2. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




